DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 7/29/22 is acknowledged.  The restriction requirement is therefore made final.  Claims 2-4, 6, and 11-15 are withdrawn.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

The abstract of the disclosure is objected to because it is directed to a non-elected embodiment and is unrelated to the claims.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16-19, and 21-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shedletsky et al. (WO 2015/122885).

	Regarding claim 1, Shedletsky discloses an electronic device comprising: a housing (abstract, figs. 1-5, ¶ 41-45, housing 36);
	a crown at least partially external to the housing (figs. 1-5, ¶ 41-48, crown 34);
	and an optical proximity sensor comprising: a first light emitter (figs. 1-5, ¶ 41-54, light source 60);
	and one or more light detectors (figs. 1-5, ¶ 41-54, detector 64);
	wherein the optical proximity sensor is configured with a field of view including the crown at least partially external to the housing or an area above the crown (figs. 1-5, ¶ 41-54, detector detects reflections of light 62; see also ¶ 55-60).

	Regarding claim 16, Shedletsky discloses a cover material coupled to the housing (fig. 4, see ¶ 51-53, rotary input 32 with shaft 35 may be clear or transparent or may include a light pipe);
	wherein the optical proximity sensor is configured to emit a light path beginning within a threshold angle of a first angle and wherein the cover material is configured to refract the light path to a second angle, different from the first angle (fig. 4, see ¶ 51-53, light source 60 emits light out of shaft 35 via light pipe; light 62 emitted at angle between shaft and side face of device 30).

	Regarding claim 17, Shedletsky discloses wherein the cover material includes a curved portion and a flat portion (fig. 4, see ¶ 51-53, rotary input 32 with shaft 35 includes curved and flat portions),
	wherein the field of view excludes an area normal to the flat portion of the cover material, and wherein the field of view passes through the curved portion (fig. 4, see ¶ 51-53, light source 60 emits light out of shaft 35 via light pipe; light 62 emitted at angle between shaft and side face of device 30).

	Regarding claim 18, Shedletsky discloses wherein the optical proximity sensor is mounted normal to the first angle with respect to a plane of the flat portion of the cover material (fig. 4, see ¶ 51-55, light source 60 emits light out of shaft 35 via light pipe; detector placed within housing adjacent to a window).

	Regarding claim 19, Shedletsky discloses wherein the difference between the first angle and the second angle is between 10 degrees and 60 degrees (fig. 4, see ¶ 51-53, light source 60 emits light out of shaft 35 via light pipe; light 62 emitted at angle between shaft and side face of device 30).

	Regarding claim 21, Shedletsky discloses wherein the electronic device is a wearable device (figs. 1-5, ¶ 41-45),
	the electronic device further comprising; a cover material, wherein the optical proximity sensor is disposed under the cover material (figs. 1-5, ¶ 41-54);
	and a processor coupled to the optical proximity sensor and configured to estimate a distance between the crown and an object (figs. 1-5, ¶ 41-54, processor 42; see also ¶ 55-60).

	Regarding claim 22, Shedletsky discloses a processor coupled to the optical proximity sensor (figs. 1-5, ¶ 41-54, processor 42; see also ¶ 55-60)
	and configured to: in accordance with a determination that an object is present within the field of view of the optical proximity sensor, perform a first operation (figs. 1-5, ¶ 41-54; see also ¶ 55-60, reflections detected [72] to calculate distance [74]);
	and in accordance with a determination that an object is not present within the field of view of the optical proximity sensor, forgo performing the first operation (figs. 1-5, ¶ 41-54; see also ¶ 55-60, distance is calculated [74] only after reflections are detected [72]).

	Regarding claim 23, Shedletsky discloses wherein the first operation is waking up the electronic device from a sleep state (figs. 1-5, ¶ 51-60, see also ¶ 4, intended rotary input wakes the device from a sleep mode).

	Regarding claim 24, Shedletsky discloses a processor coupled to the optical proximity sensor (figs. 1-5, ¶ 41-54, processor 42; see also ¶ 55-60)
	and configured to: estimate a distance between the crown and an object (figs. 1-5, ¶ 41-54; see also ¶ 55-60);
	in accordance with a determination that the distance is less than a first threshold distance and greater than a second threshold distance, perform a first operation (figs. 1-5, ¶ 41-54; see also ¶ 55-60, e.g., distance between baseline and threshold value considered acceptable);
	and in accordance with a determination that the distance is less than the first threshold distance and less than the second threshold distance, perform a second operation, different from the first operation (figs. 1-5, ¶ 41-54; see also ¶ 55-60, distance less than threshold value considered unacceptable).

	Regarding claim 25, this claim is rejected under the same rationale as claims 1 and 21.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky in view of Schaefer (US 7,123,351).

	Regarding claim 5, Shedletsky fails to disclose wherein the optical proximity sensor further comprises: an emitter lens; and a detector lens.
	Schaefer teaches wherein the optical proximity sensor further comprises: an emitter lens (figs. 1-2, figs. 8-10, see col. 10, lens 903);
	and a detector lens (figs. 1-2, figs. 8-10, see col. 10, lens 1003).
	Shedletsky and Schaefer are both directed to distance measurement utilizing optical proximity sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shedletsky with the device of Schaefer since such a modification provides a useful arrangement where distance between the emitters/detectors is limited (Schaefer, col. 10, ll. 26-43) and provides an algorithm to calculate distances from light intensities (Schaefer, col. 8, ll. 28-33).

	Regarding claim 7, Shedletsky fails to disclose wherein the one or more light detectors comprises a first light detector aligned with the first light emitter in a first direction and configured to receive a first amount of light from the first light emitter and a second light detector aligned with the first light emitter in the first direction and configured to receive a second amount of light from the first light emitter, the electronic device further comprising: a processor configured to determine a distance of an object to the optical proximity sensor or to the crown in a second direction using a ratio of the first amount of light and the second amount of light, wherein the second direction is orthogonal to the first direction.
	Schaefer teaches wherein the one or more light detectors comprises a first light detector aligned with the first light emitter in a first direction and configured to receive a first amount of light from the first light emitter and a second light detector aligned with the first light emitter in the first direction and configured to receive a second amount of light from the first light emitter (fig. 2, figs. 8-10, see col. 10; see also col. 8, distance calculated based on ratio of two light intensity measurements),
	the electronic device further comprising: a processor configured to determine a distance of an object to the optical proximity sensor or to the crown in a second direction using a ratio of the first amount of light and the second amount of light, wherein the second direction is orthogonal to the first direction (fig. 2, figs. 8-10, see col. 10; see also col. 8, distance calculated based on ratio of two light intensity measurements).
	Shedletsky and Schaefer are both directed to distance measurement utilizing optical proximity sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shedletsky with the device of Schaefer since such a modification provides a useful arrangement where distance between the emitters/detectors is limited (Schaefer, col. 10, ll. 26-43) and provides an algorithm to calculate distances from light intensities (Schaefer, col. 8, ll. 28-33).

	Regarding claim 8, Schaefer further teaches wherein a distance of the first light detector to the first light emitter is less than a distance of the second light detector to the first light emitter in the first direction (fig. 2, fig. 8, distance from 802 to 803 less than distance from 801 to 803, see also fig. 10 and col. 10, e.g., alternate embodiment using plural detectors disclosed; see also figs. 11-13),
	and wherein the distance of the first light detector to the first light emitter is less than a distance of the first light detector to the second light detector (fig. 2, fig. 8, distance from 802 to 803 less than distance from 801 to 802, see also fig. 10 and col. 10, e.g., alternate embodiment using plural detectors disclosed; see also figs. 11-13).

	Regarding claim 9, Schaefer further teaches wherein the first amount of light is received simultaneously with the second amount of light (see col. 18, ll. 27-51, sequential or simultaneous illumination of light sources disclosed).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky in view of Schaefer as applied to claim 7 above, and further in view of Hiromi et al. (US 2016/0116592).

	Regarding claim 10, Shedletsky in view of Schaefer fails to disclose wherein the optical proximity sensor further comprises: an optical filter disposed in or over one or more apertures for the first light emitter, the first light detector, or the second light detector, wherein the optical filter is configured to pass light with a same wavelength as light emitted by the first light emitter and block light with a wavelength different from the one or more wavelengths of light emitted by the first light emitter.
	Hiromi teaches wherein the optical proximity sensor further comprises: an optical filter disposed in or over one or more apertures for the first light emitter, the first light detector, or the second light detector, wherein the optical filter is configured to pass light with a same wavelength as light emitted by the first light emitter and block light with a wavelength different from the one or more wavelengths of light emitted by the first light emitter (¶ 3-4, ¶ 21, optical filter reflects and/or absorbs wavelengths that are not of interest).
	Shedletsky in view of Schaefer and Hiromi are both directed to optical proximity detectors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shedletsky in view of Schaefer with the filter of Hiromi since such a modification reflects and/or absorbs wavelengths that are not of interest (Hiromi, ¶ 21).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky in view of Hiromi.

	Regarding claim 20, Shedletsky discloses an opaque mask having one or more apertures disposed on an inner surface of the cover material (fig. 4, see ¶ 51-55, light source and detector placed within housing adjacent to a window);
	wherein the field of view of the optical proximity sensor passes through the one or more apertures (fig. 4, see ¶ 51-55, light source and detector placed within housing adjacent to a window).
	Shedletsky fails to disclose an optical filter disposed at least partially in the apertures of the opaque mask; and wherein the optical filter is configured to pass a first range of wavelengths of light and to block a second range of wavelengths of light different from the first range of wavelengths of light.
	Hiromi teaches an optical filter disposed at least partially in the apertures of the opaque mask; and wherein the optical filter is configured to pass a first range of wavelengths of light and to block a second range of wavelengths of light different from the first range of wavelengths of light (¶ 3-4, ¶ 21, optical filter reflects and/or absorbs wavelengths that are not of interest).
	Shedletsky and Hiromi are both directed to optical proximity detectors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Shedletsky with the filter of Hiromi since such a modification reflects and/or absorbs wavelengths that are not of interest (Hiromi, ¶ 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Maani (WO 2015/119637)
Maani (US 2016/0357265)
Shedletsky et al. (US 2017/0010751)
Lim et al. (US 2016/0116983)
Kudekar et al. (US 2015/0323998)
Park et al. (US 2015/0324000)
Shamlian et al. (US 2014/0088761)
Ouchi et al. (US 2015/0177836)
Davis et al. (US 2014/0055352)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626